Citation Nr: 0737272	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left ankle fracture, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service with the Marine Corps 
from February 1963 to August 1967, and active military 
service with the Army from June 1985 to February 2001.  The 
veteran also served with the United States Army Reserve from 
September 1976 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that granted service connection for residuals of the 
veteran's left ankle fracture and granted a disability 
evaluation of 10 percent.  The veteran appeals the initial 
disability rating.


FINDING OF FACT

The veteran's residuals of a left ankle fracture are 
manifested by dorsiflexion of 20 degrees and plantar flexion 
of 45 degrees, with additional decrease in dorsiflexion of 5 
degrees for fatigue and lack of endurance after repetitive 
use.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for residuals of a left ankle fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran fractured his left ankle in September 1983 while 
on active duty with the United States Army Reserve.  The RO 
granted service connection and assigned a ten percent rating 
for residuals of a left ankle fracture.  The veteran appealed 
that decision with respect to the initial 10 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.    38 C.F.R. § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's left ankle disability is currently rated under 
Diagnostic Code (DC) 5271.  This code provides a 10 percent 
rating for moderate limitation and a 20 percent rating for 
marked limitation of motion of the ankle.  A disability 
rating greater than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R.  § 4.71a, DC 5271.

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).

VA examination report dated in March 2002 notes that the 
veteran's left ankle demonstrated full range of motion, with 
dorsiflexion at 20 degrees active and 25 degrees passive 
motion, and plantar flexion at 45 degrees active and 60 
degrees passive motion, providing evidence against this 
claim.  The examiner noted that the veteran reported 
stiffness upon awakening and constant pain characterized as a 
throb, which increases with extended walking and improves 
upon taking aspirin.  The examiner found no pain, fatigue, 
lack of endurance, instability to varus or valgus stress, 
redness, heat or abnormal movement, providing more medical 
evidence against this claim.  The veteran had no ankylosis 
and no signs of inflammatory arthritis.  The examiner 
estimated that the range of motion limitation due to pain, 
fatigue, weakness or lack of endurance following repetitive 
use or during flare-ups to be approximately 15 degrees.  Such 
a finding would not provide a basis to award the veteran more 
compensation based on limitation of motion due to flare-ups.

VA examination dated November 2004 revealed moderate 
pronation.  The examiner noted that no heat, redness, 
swelling, effusion, drainage, or abnormal movement were 
present.  The left ankle demonstrated full range dorsiflexion 
at 20 degrees, and showed plantar flexion at 30 degrees with 
pain at 30 degrees, providing more evidence against this 
claim.  The examiner indicated that the left ankle was 
affected by pain, but not fatigue, weakness, lack of 
endurance or incoordination.  No ankylosis was present; 
however, the examiner noted a plantar calcaneal spur.  The 
examiner diagnosed the veteran with "moderate" left ankle 
deformity and pronation with reduced range of motion.

VA examination dated December 2006 indicated that the veteran 
suffers stiffness of the ankle, swelling, lack of endurance, 
and constant pain.  He reported that the pain is burning and 
aching in nature, can be elicited by physical activity, and 
is relieved by medication, such as Ibuprofen 200 mg.  The 
veteran stated that the condition does not cause 
incapacitation.  The examiner noted the left ankle showed 
signs of tenderness but did not show any deformity.  
Dorsiflexion was noted at 20 degrees and plantar flexion was 
45 degrees.  Joint function was additionally limited by 
fatigue and lack of endurance after repetitive use, with lack 
of endurance having the greatest functional impact, thus 
limiting the joint function by 5 degrees in dorsiflexion.  
Joint function was not additionally limited by pain, 
weakness, or incoordination upon repetitive use.  The veteran 
was diagnosed as having status post left ankle fracture, 
healed, with left small plantar and calcaneal spurs.  

In short, these findings show, overall, a full range of 
motion with only a 5-degree loss of dorsiflexion.  Such a 
slight loss of dorsiflexion is inconsistent with a finding of 
"marked" limitation of motion as required for a 20 percent 
disability rating.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
most recent VA examinations showed fatigability and lack of 
endurance with repeated use.  The Board has considered the 
veteran's complaints of constant pain, stiffness, and 
swelling in his left ankle.  In fact, it is important for the 
veteran to understand that without consideration of these 
symptoms, the current evaluation could not be justified.  

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by the post-service medical records, 
including VA exams, which clearly indicate that he does not 
meet the standards for a higher evaluation.

The evidence does not establish that the veteran's limitation 
of motion, even with consideration of his complaints of pain, 
stiffness, and swelling, comes near a finding of marked 
limitation of motion, so as to warrant a 20 percent rating 
for the left ankle disability.  See DeLuca, supra.

The Board finds that the post-service medical record, as a 
whole, provides evidence against his claim, outweighing the 
veteran's lay statements regarding his contention that a 
higher evaluation is warranted. 

Additionally, inasmuch as the veteran does not have 
ankylosis, evaluation under the provisions of Diagnostic Code 
5270 is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence and 
information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded VA examinations in March 2002, 
November 2004, and December 2006 to determine the severity of 
his left ankle disability.  The December 2006 examination 
appears adequate for rating purposes.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

ORDER

An initial evaluation in excess of 10 percent for residuals 
of a left ankle fracture is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


